15 N.Y.3d 860 (2010)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
COREY E. BECOATS, Appellant.
Motion No: 2010-1107.
Court of Appeals of New York.
Submitted September 27, 2010.
Decided October 14, 2010.
Motion for assignment of counsel granted only to the extent that Donald M. Thompson, Esq., care of Easton Thompson Kasperek Shiffrin LLP, 16 West Main Street, Suite 243, Rochester, New York 14614 is assigned without fee to represent appellant on the appeal herein. Counsel may, however, apply for reimbursement of necessary disbursements incurred in connection with the assignment.